IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs December 16, 2014

          STATE OF TENNESSEE v. JOSEPH KANTRELL NORRIS

                 Appeal from the Circuit Court for Williamson County
                    No. CR046389A       Timothy L. Easter, Judge




                  No. M2014-00857-CCA-R3-CD - Filed June 3, 2015


Defendant, Joseph K. Norris, was indicted by the Williamson County Grand Jury in an 11-
count indictment for one count of attempted second degree murder, three counts of especially
aggravated kidnapping, one count of especially aggravated burglary, one count of aggravated
burglary, one count of aggravated assault, three counts of aggravated robbery, and one count
of reckless endangerment. Defendant entered open guilty pleas to one count of attempted
second degree murder, three counts of especially aggravated kidnapping, one count of
especially aggravated burglary, one count of aggravated burglary, three counts of aggravated
robbery, and one count of reckless endangerment. Defendant agreed he would be sentenced
as a Range II offender. The trial court sentenced Defendant to serve 20 years for his
attempted second degree murder conviction; 40 years at 100 percent for each of his three
especially aggravated kidnapping convictions; 20 years for his especially aggravated burglary
conviction; ten years for his aggravated burglary conviction; 20 years at 85 percent for each
of his three aggravated robbery convictions; and four years for his reckless endangerment
conviction. The trial court ordered that Defendant’s sentences for attempted second degree
murder, especially aggravated burglary, and aggravated robbery run concurrently with each
other but consecutively to his sentences for three counts of especially aggravated kidnapping,
which the trial court ordered to be served consecutively, for a total effective sentence of 140
years. Defendant’s sentences for aggravated burglary and reckless endangerment were
ordered to be served concurrently with all other counts. Defendant appeals as of right,
arguing that his sentence is excessive. After a careful review of the record on appeal and the
parties’ briefs, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

T HOMAS T. W OODALL, P.J., delivered the opinion of the Court, in which J OHN E VERETT
W ILLIAMS and R OBERT W. W EDEMEYER, JJ., joined.
Vanessa P. Bryan, District Public Defender; and Susan V. Logan, Assistant Public Defender,
Franklin, Tennessee, for the appellant, Joseph Kantrell Norris.

Herbert H. Slatery, III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant
Attorney General; Kim R. Helper, District Attorney General; and Terry Wood, Assistant
District Attorney General, for the appellee, the State of Tennessee.

                                          OPINION

Guilty plea hearing

        At the guilty plea hearing, the State set forth the factual basis for Defendant’s pleas.
On December 23, 2011, Mary Runion and Michelle Chestnut went to Sharon Perkins’ home
in Franklin to deliver Christmas presents, groceries, and gift cards. As they were carrying
in the last load of items, Ms. Runion saw some men congregating on the side of Ms. Perkins’
home. Ms. Runion took her purse and Ms. Chestnut’s purse inside the home. Shortly after
that, four armed men wearing masks entered the home. They wanted to know where Tory
“One Eye” Dunlap lived. Mr. Dunlap lived in the other side of the duplex where Ms. Perkins
lived. Ms. Perkins told the men that they were at the wrong house, but the men held the
women confined in the living room and demanded their purses and cell phones.

        The men ordered Ms. Perkins to go next door and knock on Mr. Dunlap’s door. She
was told that if she “tried anything, that she and the other women would be shot.” Ms.
Perkins knocked on Mr. Dunlap’s door, and there was no answer. When she returned, the
men ordered all three women to go to the area behind Mr. Dunlap’s residence. One of the
men, Deangelo Miller, attempted to kick in Mr. Dunlap’s back door, but was unsuccessful.
He then broke the kitchen window with his gun. He slipped and cut himself and left blood
evidence on the window. Another gunman, Alonzo Howard, entered the apartment through
the kitchen window and opened the back door for the others to enter. The men ordered the
three women to sit on a futon bed in the living room. One of the men, Michael Daily, held
the women captive with an assault rifle while the others searched the apartment for items to
steal. Mr. Miller found a bag of marijuana and a “cashbox.” Either Mr. Miller or Mr. Daily
shook the bag of marijuana in front of Ms. Chestnut’s face and said, “this is what we came
for.”

       At some point the women were forced to the living room floor, where Mr. Daily
attempted to tie up Ms. Chestnut using an electrical cord. Mr. Howard was finishing tying
up Ms. Chestnut when Mr. Dunlap, his girlfriend, and their three children arrived home. Mr.
Dunlap opened the door and saw a person in his kitchen going through his cabinets and
another person in his living room holding a gun. He heard gunshots and pulled the door shut.

                                               2
Mr. Howard fired six shots. Four of the shots went through the door, one went to the right
of the door, and one went to the left of the door, where Mr. Dunlap’s two-year-old child was
sleeping in her carseat. Mr. Dunlap was shot twice in the leg. The men fled the scene to a
waiting car that was driven by Trandis Patterson.

      Approximately two weeks prior to the incident, Defendant went to Jason and Denise
Coleman’s house and asked them where Mr. Dunlap lived. Defendant stated that he heard
Mr. Dunlap had cash, and he wanted to rob him. Mr. Dunlap lived behind the Colemans’
house. On December 23, 2011, Defendant returned to the Colemans’ house, asking about
Mr. Dunlap. The Colemans’ son told Defendant the general area where Mr. Dunlap lived.
Within an hour, they heard gunshots coming from Mr. Dunlap’s house.

Sentencing hearing

      At the sentencing hearing, the trial court noted that Defendant would be sentenced as
a Range II offender as agreed upon by the parties. The presentence report and victim impact
statements were entered as exhibits.

        Deangelo Miller testified that it was Defendant’s idea to rob Mr. Dunlap. Defendant
gave Mr. Miller a .25 caliber gun. He testified that all four men were armed and wearing ski
masks. He testified that Defendant directed the men during the commission of the offenses.
He testified that Defendant and Alonzo Howard fired shots at Mr. Dunlap. He testified that
later that night, Defendant told him, “I fired him up.” Mr. Miller testified that the men fled
after the shooting, and Defendant later divided the marijuana taken from Mr. Dunlap’s home
between the men.

       On cross-examination, Mr. Miller testified that Michael Daily, who he believed was
Defendant’s stepson, was the one who approached him about the robbery. Mr. Miller
acknowledged that he expected to receive leniency from the State in exchange for his
testimony.

      Tory Dunlap testified that he continued to suffer from problems as a result of the
gunshot wounds to his leg. He testified that he could not stand for long periods of time at
work. Mr. Dunlap testified that after the men left, his house “looked like a tornado went
through it[.]”

       Detective Chad Pace testified that he investigated the case. He recovered shell casings
from the living room and kitchen in Mr. Dunlap’s home.

       Defendant did not testify or offer any other proof at the sentencing hearing.

                                              3
        At the conclusion of the hearing, the trial court stated that it had considered the
evidence presented at the sentencing hearing, the presentence report and victim impact
statements, the principles of sentencing and arguments as to sentencing alternatives, the
nature and characteristics of the criminal conduct, enhancement and mitigating factors, and
statistical information provided by the Administrative Office of the Courts. The trial court
noted that Defendant had chosen not to make a statement on his own behalf. The trial court
found that Defendant had a previous history of criminal convictions and criminal behavior
in addition to those necessary to establish the appropriate range. The presentence report
showed that Defendant had six prior felony convictions and five prior misdemeanor
convictions. Additionally, the court found that Defendant was a leader in the commission
of an offense involving two or more criminal actors. The court noted that it was undisputed
that Defendant was on parole at the time the offenses were committed. The trial court found
no applicable mitigating factors and imposed a sentence of 40 years to be served at 100
percent for each of Defendant’s three especially aggravated kidnapping convictions; 20 years
each for Defendant’s convictions for attempted second degree murder and especially
aggravated burglary; 20 years to be served at 85 percent for each of Defendant’s three
convictions for aggravated robbery; ten years for Defendant’s aggravated burglary
conviction; and four years for Defendant’s reckless endangerment conviction.

        The trial court concluded that Defendant’s sentences would be mandatorily
consecutive to a ten-year sentence for which he was on parole at the time of the offenses in
this case. Regarding consecutive sentencing for the offenses in this case, the trial court found
that Defendant was an offender who had an extensive history of criminal activity. The court
found that Defendant was a dangerous offender whose behavior indicated little or no regard
for human life and that he had no hesitation about committing a crime in which the risk to
human life was high. The court noted that Defendant’s conduct “shocks the Court and
should shock this community[.]” The court emphasized that Defendant was “the leader,
providing the weapons, shooting at Mr. Dunlap when there w[ere] innocent folks around.”
The court found that consecutive sentencing was reasonably related to the severity of the
offenses committed and necessary to protect the public from further criminal conduct by
Defendant. The court concluded that consecutive sentencing was “absolutely appropriate.”


       The trial court ordered that Defendant’s 40-year sentences for three counts of
especially aggravated kidnapping would run consecutively to each other; Defendant’s five
20-year sentences for Class B felonies would run concurrently with each other but
consecutively to his 40-year sentences; and Defendant’s ten-year and four-year sentences
would run concurrently with each other and concurrently with his other sentences, for a total
effective sentence of 140 years. The trial court concluded that Defendant’s sentences were
no greater than that deserved for the offenses committed and the least severe measure to

                                               4
achieve the purpose for which they were imposed, which the trial court found was “to protect
this society from a dangerous, extremely dangerous individual.”

Analysis

      Defendant challenges both the length of his sentences and the trial court’s order of
consecutive sentencing.

        Appellate review of the length, range, or manner of service of a sentence imposed by
the trial court are to be reviewed under an abuse of discretion standard with a presumption
of reasonableness. State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012). In sentencing a
defendant, the trial court shall consider the following factors: (1) the evidence, if any,
received at the trial and the sentencing hearing; (2) the presentence report; (3) the principles
of sentencing and arguments as to sentencing alternatives; (4) the nature and characteristics
of the criminal conduct involved; (5) evidence and information offered by the parties on
enhancement and mitigating factors; (6) any statistical information provided by the
administrative office of the courts as to sentencing practices for similar offenses in
Tennessee; (7) any statement by the appellant in his own behalf; and (8) the potential for
rehabilitation or treatment. See Tenn. Code Ann. §§ 40-35-102, -103, -210; see also Bise,
380 S.W.3d at 697-98. The burden is on the appellant to demonstrate the impropriety of his
sentence. See Tenn. Code Ann. § 40-35-401, Sentencing Comm’n Cmts.

      In determining a specific sentence within a range of punishment, the trial court should
consider, but is not bound by, the following advisory guidelines:

        (1) The minimum sentence within the range of punishment is the sentence
        that should be imposed, because the general assembly set the minimum
        length of sentence for each felony class to reflect the relative seriousness of
        each criminal offense in the felony classifications; and

        (2) The sentence length within the range should be adjusted, as appropriate,
        by the presence or absence of mitigating and enhancement factors set out
        in §§ 40-35-113 and 40-35-114.

T.C.A. § 40-35-210(c).

       Although the trial court should consider enhancement and mitigating factors, the
statutory enhancement factors are advisory only. See Tenn. Code Ann. § 40-35-114; see also
Bise, 380 S.W.3d at 701; State v. Carter, 254 S.W.3d 335, 343 (Tenn. 2008). Our supreme
court has stated that “a trial court’s weighing of various mitigating and enhancement factors

                                               5
[is] left to the trial court’s sound discretion.” Carter, 254 S.W.3d at 345. In other words,
“the trial court is free to select any sentence within the applicable range so long as the length
of the sentence is ‘consistent with the purposes and principles of [the Sentencing Act].’” Id.
at 343. Appellate courts are “bound by a trial court’s decision as to the length of the sentence
imposed so long as it is imposed in a manner consistent with the purposes and principles set
out in sections -102 and -103 of the Sentencing Act.” Id. at 346.

       The applicable sentencing range for a Range II offender convicted of: a Class A
felony is 25 to 40 years; a Class B felony is 12 to 20 years; a Class C felony is 6 to10 years;
and a Class E felony is 2 to 4 years. T.C.A. § 40-35-112(b). The trial court imposed the
highest sentence within each range for each of Defendant’s convictions.

        Defendant acknowledges that the trial court stated on the record its findings regarding
applicable enhancement and mitigating factors and that even a trial court’s misapplication
of enhancement or mitigating factors is no longer a basis for reversal. Defendant asserts,
however, that his effective 140-year sentence is excessive and inconsistent with the primary
purpose and principles of the Sentencing Act. Defendant argues that the trial court gave
improper weight to its finding that Defendant was on parole when he committed the offenses
in this case, finding that “the criminal justice system has failed miserably and I guess we all
bear some responsibility for that, but I fail to see how a person could be out committing
robbery when he was supposed to be in prison for 10 years on the very date he committed the
robbery other than a failure in our parole system.” Defendant points out that his parole status
“had already significantly enhanced [his] sentence by the mandatory consecutive sentence
requirement” pursuant to Tennessee Rule of Criminal Procedure 32(c)(3)(A).

       Having reviewed the record before us, we conclude that the trial court clearly stated
on the record its reasons for imposing the sentences imposed, and all of Defendant’s
sentences are within the appropriate ranges. The trial court found three applicable
enhancement factors and no applicable mitigating factors. The record reflects that the trial
court considered the purposes and principles of the Sentencing Act. Therefore, the trial
court’s imposition of the maximum sentences is presumed reasonable.

       Our supreme court has also extended the standard of review enunciated in State v.
Bise, abuse of discretion with a presumption of reasonableness, to consecutive sentencing
determinations. State v. Pollard, 432 S.W.3d 851, 860 (Tenn. 2013). Tennessee Code
Annotated section 40-35-115 sets forth the factors that are relevant in determining whether
sentences should run concurrently or consecutively. The trial court may order consecutive
sentences if it finds by a preponderance of the evidence that one or more of the seven
statutory factors exist. Id. § -115(b). Imposition of consecutive sentences must be “justly
deserved in relation to the seriousness of the offense.” T.C.A. § 40-35-102(1). The length

                                               6
of the resulting sentence must be “no greater than that deserved for the offense committed.”
T.C.A. § 40-35-103(2).

        In Pollard, the court reiterated that “[a]ny one of these grounds is a sufficient basis
for the imposition of consecutive sentences.” 432 S.W.3d at 862. “So long as a trial court
properly articulates its reasons for ordering consecutive sentences, thereby providing a basis
for meaningful appellate review, the sentences will be presumed reasonable and, absent an
abuse of discretion, upheld on appeal.” Id.; Bise, 380 S.W.3d at 705.

       In the instant case, the trial court found two statutory factors, either of which alone
would be sufficient to support the imposition of consecutive sentencing. The trial court
found that Defendant was an offender whose record of criminal activity was extensive and
that Defendant is a dangerous offender whose behavior indicates little or no regard for
human life and no hesitation about committing a crime in which the risk to human life is
high. With regard to the court’s finding that Defendant was a “dangerous offender,” the trial
court further found that consecutive sentences were reasonably related to the severity of the
offenses committed and were necessary to protect the public from further criminal conduct
by the defendant, as required by State v. Wilkerson, 905 S.W.2d 933 (Tenn. 1995).

      We conclude that the trial court did not abuse its discretion in sentencing Defendant.
Accordingly, the judgments of the trial court are affirmed.


                                           _______________________________________
                                           THOMAS T. WOODALL, PRESIDING JUDGE




                                              7